DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 3/23/2020 have been considered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,143,736. Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would have been able to conceive the subject matter of claims 27-51 of the present application, when given the information provided by claims 1-27 of U.S. Patent No. 11,143,736.
With respect to claim 27 of the present application, claims 1-27 of USPN 11,143,736 teach or suggest:
A detector for determining a position of at least one object [ taught by line 1 of claim 1 of USPN 11,143,736 ], the detector comprising at least one sensor element having a matrix of optical sensors, the optical sensors each having a light-sensitive area, wherein each optical sensor is designed to generate at least one sensor signal in response to an illumination of its respective light-sensitive area by a reflection light beam propagating from the object to the detector, wherein the sensor element is adapted to determine at least one reflection image [ taught by lines 3-10 of claim 1 of USPN 11,143,736 ]; and at least one evaluation device, wherein the evaluation device is adapted to select at least one reflection feature of the reflection image, wherein the evaluation device is configured for determining at least one longitudinal region of the selected reflection feature of the reflection image by evaluating a combined signal Q from the sensor signals, wherein the evaluation device is adapted to determine at least one displacement region in at least one reference image corresponding to the longitudinal region, wherein the evaluation device is adapted to match the selected reflection feature with at least one reference feature within the displacement region [ taught by lines 11-28 of claim 1 of USPN 11,143,736 ].
Dependent claims 28-51 are taught by claims 2-27 of USPN USPN 11,143,736.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27-51 recite the term “combined signal Q”. 
The term “combined signal Q” does not have a well-recognized meaning in the art of light detection systems, thus being unclear as to what it further limits.
For claim interpretation, “combined signal Q” is being taken to mean the combined output of the sensors.
Claim 34 recites: The detector according to claim 33, wherein the evaluation device is configured to perform the following steps: determining the displacement region for the image position of each reflection feature; assigning an epipolar line to the displacement region of each reflection feature such as by assigning the epipolar line closest to a displacement region and/or within a displacement region and/or closest to a displacement region along a direction orthogonal to the epipolar line; assigning and/or determining at least one reference feature to each reflection feature such as by assigning the reference feature closest to the assigned displacement region and/or within the assigned displacement region and/or closest to the assigned displacement region along the assigned epipolar line and/or within the assigned displacement region along the assigned epipolar line.
The multiple use of the term “and/or” renders the meet and bounds further defined by claim 34 indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 27, 28, 30-33, 41-44 and 49-51 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gordon et al (2008/0118143).
With respect to claim 27, Gordon et al disclose: A detector for determining a position of at least one object [ taught by figures 1A to 1G ], the detector comprising at least one sensor element having a matrix of optical sensors [ taught by imaging apparatus (14); paragraph [0309] teaches an array of photo-detecting elements ], the optical sensors each having a light-sensitive area [ photo-detecting elements have a light sensitive area ], wherein each optical sensor is designed to generate at least one sensor signal in response to an illumination of its respective light-sensitive area by a reflection light beam propagating from the object to the detector [ figures 1A to 1G shows projection optics (12) illuminating a scene wherein objects in the scene reflect light to the imaging apparatus (14) ], wherein the sensor element is adapted to determine at least one reflection image [ paragraph [0309] teaches that image (22) is captured on sensor (24) of image apparatus (14) ]; and at least one evaluation device [ taught by image processing device (36) ], wherein the evaluation device is adapted to select at least one reflection feature of the reflection image [ paragraph [0310] teaches detecting location of features (28a, 28b, 28d and 28f) ], wherein the evaluation device is configured for determining at least one longitudinal region of the selected reflection feature of the reflection image by evaluating a combined signal Q from the sensor signals [ paragraph [0310] teaches that the features correspond to an Epipolar line ], wherein the evaluation device is adapted to determine at least one displacement region in at least one reference image corresponding to the longitudinal region [ taught by paragraph [0311] ], wherein the evaluation device is adapted to match the selected reflection feature with at least one reference feature within the displacement region [ taught by paragraph [0338].
Claim 28 is taught by paragraph [0038].
Claim 30 is anticipated in that figures 1A to 1G show that the Epipolar lines have a geometrical relationship to the image.
Claim 31 is taught by paragraph [0314].
Claim 32 is taught by paragraph [0338].
Claim 33 is taught by paragraph [0314].
 Claim 41 is taught by paragraph [0309].
Claim 42 is taught by paragraph [0310].
Claim 43 is taught by paragraph [0038].
Claim 44 is taught by figure 24 considering paragraphs [0419] to [0432].
Claim 49 is taught by the projector (12).
Claim 50 is taught by paragraph [0309].
Claim 51 is anticipated in that the device in figure 1A discloses sensing two points (28a and 28b) which correspond to illumination points (20a and 20b) projected onto the object surface and received by the array of photo-detectors comprising imaging apparatus (14). Paragraphs [0309], [0310] and [0338] teach using the points detected along Epipolar lines to determined displacement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Gorden et al (2008/0118143).
Claim 29 would have been obvious because figure 6B shows the eplipolar lines creating subdivisions of the detected image, thus requiring dividing the sensor signals.
Claim 35 would have been obvious because a person of ordinary skill in the art would have been required to use some form of linear math to translate the x,y and z coordinates of the projector (12) to the x, y and z coordinates of the imaging apparatus (14).
Claims 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al (2008/0118143) in view of Wonneberger et al (2016/0124074).
Figure 6 of Wonnenberger et al teaches that it was known to add a beacon (204) to an object being tracked to facilitate determining its position.
As a result, it would have been obvious to have added a beacon to the objects being tracked by the device of Gorden et al to improve location, thus producing claim 45.
With respect to claims 46-48, figure 6 of Gorden et al shows the object being hand-held wherein its position is tracked by a man-machine interface.
Claims 46-48 would have been obvious in that modifying the device of Gorden et al to determine the position and dimension of hand-held devices would have provided use in gaming systems.
Allowable Subject Matter
Claims 34 and 36-40 would be allowable upon filing a disclaimer, and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645